Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Oku et al.				:		
Patent No. 10,622,528				:	
Issue Date: April 14, 2020			:		Communication 
Application No. 15/924,079			:	
Filing Date: March 16, 2018			:	  
Attorney Docket No. 112108-0122		:		


This is a decision on the petition under 37 C.F.R. § 1.183 filed January 20, 2021.

The petition is dismissed.

37 C.F.R. § 1.705(b) sets forth a two-month time period to file a request for reconsideration of the PTA on a patent.  The two-month period may be extended pursuant to 37 C.F.R. § 1.136(a).

The two-month time period in 37 C.F.R. § 1.705(b) applies to the submission of a Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d) (“Safe Harbor Request”).  The United States Patent and Trademark Office (“Office’) has stated, with emphasis added,

[A Safe Harbor Request] must be filed within the time period set forth in 37 CFR 1.705(b), and the USPTO will not grant any request for recalculation of the patent term adjustment that is not timely filed. The time period set forth set forth in 37 CFR 1.705(b) may be extended under the provisions of 37 CFR 1.136(a).1

Patent No. 10,622,528 issued with a PTA of 9 days on April 14, 2020.

A Safe Harbor Request was filed on July 31, 2020, which is more than three months after the issue date of the patent.  The Safe Harbor Request was not accompanied by a petition for an extension of time or a payment for an extension of time.

The Office issued a communication in response to the Safe Harbor Request on January 8, 2021.
The communication states the PTA will not be recalculated because the Safe Harbor Request was not timely filed with the Office. 
The petition under 37 C.F.R. § 1.183 and a payment for a two-month extension of time were           filed on January 20, 2021.  In practical terms, the petition seeks to have the Office take the following actions:

(1)	Treat the payment for a two-month extension of time was if it had been filed with the Safe Harbor Request on July 31, 2020, and
(2)	Grant the Safe Harbor Request.

37 C.F.R. § 1.183 states,

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. 

A reply, request, or petition being untimely due to a failure to submit a payment for an extension of time with the paper is not an extraordinary situation under 37 C.F.R. § 1.183.

The petition states the failure to submit a request and payment for an extension of time was the result of a clerical error.  A failure to timely submit a paper due to a clerical error in not an extraordinary situation under 37 C.F.R. § 1.183.

The petition asserts waiver is appropriate because the Safe Harbor Request was filed to correct an error by the Office.  A party filing a paper in response to action taken by the Office, which the party believes is erroneous that they believe is erroneous is not an extraordinary situation where justice requires acceptance of an untimely paper.  For example, a shortened statutory period to file a reply to an Office action time limit will be strictly enforced even if a party later proves the rejections in the Office action were incorrect.

The total of the petition fee ($420) and the payment for a two-month extension of time ($640) is $1,060.  Justice does not require the Office to place the patentee in a better financial position than a party that timely filed a Safe Harbor Request with a payment of $3,160 for a five-month extension of time.

The petition asserts waiver is appropriate because the Safe Harbor Request was filed to correct an error by the Office.  A party filing a paper responding to an action taken by the Office that they believe is erroneous is not an extraordinary situation where justice requires acceptance of an untimely paper.  For example, a shortened statutory period to file a reply to an Office action time limit will be strictly enforced even if a party later proves the rejections in the Office action were incorrect.

The petition asserts justice supports waiver because the patent term will increase significantly if the Safe Harbor Request is granted.  However, a situation where the PTA would increase if the patentee timely filed a request under 37 C.F.R. § 1.705(b) or a Safe Harbor Request is not an extraordinary situation where justice requires the Office not to enforce the extendable two-month time limit in 37 C.F.R. § 1.705(b).

In view of the prior discussion, the petition is dismissed.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.2  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions



	








    
        
            
    

    
        1 See Interim Procedure for Requesting Recalculation of the Patent Term Adjustment With Respect to Information Disclosure Statements Accompanied by a Safe Harbor Statement, 83 Fed. Reg. 55102, 55104 (2018).
        2 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.